DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.    Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huhn (DE 549572) in view of Admitted Prior Art (APA).
 	Regarding claims 1, 4, 9 and 15, Huhn discloses a piston rod moving between a high pressure and a low pressure and a packing ring set Fig. 3 for a rod, comprising: a first ring 5 comprising a plurality of segments Fig. 3 formed by cuts 7 along a first ring segment interface between each of the plurality of segments wherein each of the plurality of segments is slidably movable along the first ring segment interface, the first ring having a first ring inner diameter and a first ring outer diameter, wherein the first ring has an axial width; a second ring 1 having an outer surface comprising a plurality of segments Fig. 3 formed by cuts 7 along a second ring interface between each of the plurality of segments wherein each of the plurality of segments is slidably movable along the second ring segment interface, the second ring comprising: a first portion 4 having a first portion inner diameter and a first portion outer diameter, a second portion 6 having a second portion inner diameter substantially equal to the first ring outer diameter and a second portion outer diameter substantially equal to the first portion outer diameter such that the first portion and second portion together form a shelf 3 sized to accommodate the first ring 5, wherein the shelf has a counter bore depth equal to the axial width of the first ring; a groove 2 formed on the outer surface of the second ring; and an elastic member (not shown) disposed in the groove providing a compressive force on the second ring and the first ring. However, Huhn fails to explicitly disclose that the cuts are shaped in a tangential shape along a first ring segment interface between each of the plurality of segments. The APA shows the use of tangential shaped cuts between ring segments is well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to change the shape of the cuts between segments in Huhn to a tangential cut as taught by the APA in order to provide an improved seal after wear.
 	Regarding claim 2, Huhn as modified discloses wherein the elastic member comprises a spring.
Regarding claim 3, Huhn as modified disclose that the elastic member is an O-ring.
Regarding claims 5 and 6, Huhn as modified discloses wherein the second ring segment 1 interface each are through cuts.
 	Regarding claim 7, Huhn as modified discloses wherein the first portion inner diameter 4 is substantially equal to the first ring 5 inner diameter.
 	Regarding claim 8, Huhn as modified fails to explicitly disclose wherein the first portion inner diameter is greater than the first ring inner diameter. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the size of the first ring inner diameter since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)
Regarding claims 10-14, Huhn as modified discloses the invention as claimed above but fails to explicitly disclose the gap initially separating the leading surface from its corresponding stop surface is between 1 and 10 millimeters, greater than 4 mm, 4 to 10 mm, 6 to 8 mm and about 8. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the gap range to any number of ranges (i.e. 1 and 10 millimeters, greater than 4 mm, 4 to 10 mm, 6 to 8 mm and about 8) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/               Primary Examiner, Art Unit 3675